Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 1 of 18 PageID #: 1




                        THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 ALTPASS LLC,

                        Plaintiff,
                                                                 Civil Action No.
                v.
                                                           JURY TRIAL DEMANDED
 FUJITSU AMERICA, INC.,


                        Defendant.


                      COMPLAINT FOR PATENT INFRINGEMENT

       This is an action for patent infringement in which Altpass LLC (“Plaintiff”) accuses Fujitsu

America, Inc. (“Defendant”), of infringing U.S. Patent No. 7,350,078, U.S. Patent No. 7,725,725,

and U.S. Patent No. 8,429,415 (collectively, the “Patents-in-Suit”), alleging as follows:

                                            PARTIES

       1.      Plaintiff is a Texas limited liability company, having a principal place of business

at 106 E 6th St., Suite 900, Austin, TX 78701.

       2.      Upon information and belief, Defendant Fujitsu America, Inc. is a California

corporation with a regular and established place of business in Colin County, Texas at 2791

Telecom Parkway, Richardson, Texas 75082.

                                 JURISDICTION AND VENUE

       3.      This is an action for infringement of the Patents-in-Suit arising under 35 U.S.C. §§

271(a)-(b), 281, and 284 - 85. This Court has subject matter jurisdiction over this action under 28

U.S.C. §1331 and §1338(a).
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 2 of 18 PageID #: 2




          4.    Venue is proper in this district under 28 U.S.C. §§ 1391(c) and 1400(b). On

information and belief, Defendant has a place if of business in this district and has committed acts

of patent infringement in this district.

          5.    Upon information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, because,

inter alia, (i) Defendant has done and continues to do business in Texas; and (ii) Defendant has

committed and continues to commit acts of patent infringement in the State of Texas, including

making, using, offering to sell, and/or selling accused products in Texas, and/or importing accused

products into Texas, including by Internet sales and sales via retail and wholesale stores, inducing

others to commit acts of patent infringement in Texas, and/or committing a least a portion of any

other infringements alleged herein. In addition, or in the alternative, this Court has personal

jurisdiction over Defendant pursuant to Fed. R. Civ. P. 4(k)(2).

                                   U.S. PATENT NO. 7,350,078

          1.    On March 25, 2008, United States Patent No. 7,350,078 (the “’078 patent”) was

duly and legally issued by the United States Patent and Trademark Office for an invention entitled

“User Selection of Computer Login.” A true and correct copy of the ’078 patent is attached hereto

as Exhibit A.

          2.    Gary Odom is the inventor of the ’078 patent.

          3.    Plaintiff is the owner by assignment of the ’078 Patent with all rights in and to that

patent.

          4.    Upon information and belief, to the extent any marking was required by 35 U.S.C.

§ 287, Plaintiff has complied with such requirements.

                                   U.S. PATENT NO. 7,725,725
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 3 of 18 PageID #: 3




          5.    On May 25, 2010, United States Patent No. 7,725,725 (the “’725 patent”) was duly

and legally issued by the United States Patent and Trademark Office for an invention entitled

“User-Selectable Signatures.” A true and correct copy of the ’725 patent is attached hereto as

Exhibit B.

          6.    Gary Odom is the inventor of the ’725 patent.

          7.    Plaintiff is the owner by assignment of the ’725 Patent with all rights in and to that

patent.

          8.    Upon information and belief, to the extent any marking was required by 35 U.S.C.

§ 287, Plaintiff has complied with such requirements.

                                       U.S. PATENT NO. 8,429,415

          9.    On April 23, 2013, United States Patent No. 8,429,415 (the “’415 patent”) was duly

and legally issued by the United States Patent and Trademark Office for an invention entitled

“User-Selectable Signatures.” A true and correct copy of the ’415 patent is attached hereto as

Exhibit C.

          10.   Gary Odom is the inventor of the ’415 patent.

          11.   Plaintiff is the owner by assignment of the ’415 Patent with all rights in and to that

patent.

          12.   Upon information and belief, to the extent any marking was required by 35 U.S.C.

§ 287, Plaintiff has complied with such requirements.

                                    COUNT I
                      INFRINGEMENT OF U.S. PATENT NO. 7,350,078

          13.   Defendant directly or through intermediaries, makes, uses, offers to sell, or sells

computing devices with user-selectable signatures which infringe the ’078 Patent, shown in

Exhibit A-1.
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 4 of 18 PageID #: 4




       14.     Upon information and belief, Defendant, its resellers, and end-user customers, have

been and is now infringing claims 1, 2, 3, 5, 8, 9, and 10 of the ’078 Patent in the State of Texas,

in this judicial district, and elsewhere in the United States, by, among other things, directly or

through intermediaries using computing devices with user-selectable signatures, i.e., Stylistic

Q739 Hybrid Tablet PC (the “Accused Instrumentalities”), covered by one or more claims of the

’078 Patent to the injury of Plaintiff. Defendant, its resellers, and end-user customers, are directly

infringing, literally infringing, and/or infringing the ’078 Patent under the doctrine of equivalents.

Defendant is thus liable for direct infringement of the ’078 Patent pursuant to 35 U.S.C. § 271(a).

       15.     For example, the use of the Accused Instrumentalities by Defendant, its resellers,

or end-user customers, directly infringes claim 1 of the ’078 and performs a method for creating a

signature for subsequent authentication (i.e., it creates signatures in the form of a fingerprint, a

password, or a smart card/pin that are used for subsequent authentication) comprising: indicating

to a user commencement of signature input recording (i.e., when the user selects the which finger

they want to record, the system indicates to the user that the recording will commence); recording

user input signals by type (i.e., a pin, unlock pattern, fingerprint, or password is recorded) from at

least one user-selected device among a plurality of selectable user input devices (i.e., a touch screen

and fingerprint reader that are built into the device), wherein a signal comprises a set of related

software-recognizable data of the same type received from at least one input device (i.e., the

recorded data is recognized as a type of data, such as a finger print, an unlock pattern, pin

recognition, or password data), and wherein at least one user-selectable input device affords

recording a plurality of signal types (i.e., the touch screen (user-selectable input device) is used to

record a password, PIN, or pattern (a plurality of signal types)), and wherein a signal type

comprises a category, among a plurality of possible categories (i.e., fingerprint input, unlock
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 5 of 18 PageID #: 5




pattern input, pin input, or password input), of measurable variable input associated with at least

one user-selectable input device (i.e., the input such as fingerprint, unlock pattern, pin, or password

contain measurable variations associated with the input device); terminating said recording;

creating a signature based at least in part upon said recording; and storing said signature. See Ex.

A-1, Figs. 1-13.

        16.    The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 2 of the ’078 Patent. They perform the method of claim 1,

wherein said recording comprises signals from a plurality of user-selected devices (e.g., it records

multiple signals including fingerprint, pin, password, or unlock pattern signals). See Ex. A-1, Figs.

1-13.

        17.    The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 3 of the ’078 Patent. They perform the method of claim 1,

further comprising receiving user selection of at least one signal type from a plurality of signal

types associated with at least one user input device (i.e., the user selects the type of input signal

including fingerprint, screen unlock, password, or pin). See Ex. A-1, Figs. 1-13.

        18.    The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 5 of the ’078 Patent. They perform the method of claim 1,

further comprising comparing a subsequent signature submission to said recording, and accepting

said comparison within a predetermined degree of inexactness (e.g., variations in received

fingerprint data, screen unlock data, pin, or password data are compared and accepted if within a

certain tolerance), thereby authenticating said subsequent signature (i.e., if the received data is

within the allowed tolerance, the signature is accepted and the user is authenticated). See Ex. A-1,

Figs. 1-13.
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 6 of 18 PageID #: 6




       19.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 8 of the ’078 Patent. They perform the method of claim 1,

further comprising editing said recording (e.g., the recorded data may be edited such as changing

the pin, password, screen unlock or adding or removing fingerprint data); wherein said signature

is not entirely comprised of text-character codes (e.g., smart card pin or fingerprint data). See Ex.

A-1, Figs. 1-13.

       20.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 9 of the ’078 Patent. They perform a computer-implemented

method for creating a signature for subsequent authentication (i.e., creating a signature for

subsequent authentication by allowing the creation of signatures in the form of a pattern, a PIN, a

password, or with fingerprint that are used for subsequent authentication) comprising; receiving

user selection of at least one signal type among a plurality of selectable signal types (e.g., they

display a menu that presents users with a choice of various screen lock modes (signal types) to

unlock the product such as fingerprint, screen unlock pattern, smart card PIN, or password);

recording input data of at least one signal type from at least one user-selected input device among

a plurality of selectable user input devices (e.g., a fingerprint scanner, screen image, 10 digit

keypad, or keyboard is used as an input device and the corresponding input signals are recorded);

wherein a signal types comprises a category among a plurality of possible categories (i.e.,

fingerprint input, unlock pattern input, pin input, or password input), of measurable carriable input

associated with at least one user-selectable input device (i.e., the input such as fingerprint, unlock

pattern, pin, or password contain measurable variations associated with the input device); and

wherein at least one user-selectable input device afford recording a plurality of signal types (i.e.,

the touch screen (user-selectable input device) is used to record a password, PIN, or pattern (a
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 7 of 18 PageID #: 7




plurality of signal types)); and creating a signature comprising at least in part a portion of said

input data of said user-selected signal types; and storing said signature (e.g., once the fingerprint

signature is complete, the fingerprint signature data is stored). See Ex. A-1, Figs. 1-13.

       21.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

customers, directly infringes claim 10 of the ’078 Patent. They perform the method of claim 9,

wherein said recording comprises a plurality of user-selected devices (e.g., the signature records

input from a plurality of input devices selected by the user, including touchscreen, smart card pin,

or fingerprint scanner). See Ex. A-1, Figs. 1-13.

       22.     As a result of Defendant’s infringement of the ’078 Patent, Plaintiff has suffered

monetary damages and is entitled to a money judgment in an amount adequate to compensate for

Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

invention by Defendant, together with interest and costs as fixed by the court, and Plaintiff will

continue to suffer damages in the future unless Defendant’s infringing activities are enjoined by

this Court.

       23.     Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting on in active concert therewith

from infringing the ’078 Patent, Plaintiff will be greatly and irreparably harmed.

                                 COUNT II
               INDUCED INFRINGEMENT OF U.S. PATENT NO. 7,350,078

       24.     Upon information and belief, Defendant is now inducing the infringement by its

resellers and end-use customers of claims 1, 2, 3, 5, 8, 9, and 10 of the ’078 Patent in the State of

Texas, in this Judicial District, and elsewhere in the United States, by, among other things, directly

or through intermediaries, inducing its resellers and end-user customers to use the Accused

Instrumentalities in its customary manner which, as shown above, infringes claims 1, 2, 3, 5, 8, 9,
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 8 of 18 PageID #: 8




and 10 of the ’078 Patent to the injury of Plaintiff. Defendant’s resellers and end-use customers

are directly infringing, literally infringing, and/or infringing the ’078 Patent under the doctrine of

equivalents. Defendant is thus liable for infringement of the ’078 Patent pursuant to 35 U.S.C. §

271(b).

          25.   Defendant received actual notice of the ’078 Patent at least as early as the date of

the filing of this Complaint.

          26.   Defendant’s affirmative act of providing instruction manuals, advertisement of the

infringing features, and support for the Accused Instrumentalities induces Defendant’s resellers

and end users to use the Accused Instrumentalities in its normal and customary way to directly

infringe claims 1, 2, 3, 5, 8, 9, and 10 of the ’078 Patent.

          27.   As of the filing of this complaint, Defendant’s continued making, selling, and/or

offering for sale the Accused Instrumentalities and providing instruction manuals, advertisement

of the infringing features, and support for the Accused Instrumentalities demonstrates Defendant’s

specific intent that its resellers and end-users directly infringe claims 1, 2, 3, 5, 8, 9, and 10 of the

’078 Patent. Defendant is aware that such actions would induce actual infringement since at least

the filing of this Complaint. Furthermore, Defendant remains aware that these normal and

customary activities would infringe the ’078 Patent.

          28.   For example, in connection with the sale and/or offering for sale of the Accused

Instrumentalities, Defendant provides manuals and support to resellers and end-use customers

regarding the use and operation of the Accused Instrumentalities. Specifically, Defendant provides

manuals              and              support              through               its            website

http://www.fujitsupc.com/www/content/pdf/SupportGuides/Q739_FPC65-7994-01-en-us%202.pdf .

When end-users follow such instructions and support, they directly infringe the ’078 Patent.
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 9 of 18 PageID #: 9




Defendant knows or should know that by providing such instructs and support, resellers and end-

use customers follow these instructions and support and directly infringe the ’078 Patent.

        29.     Accordingly, Defendant continues to perform acts that induce actual infringement,

with the knowledge of the ’078 Patent and with the knowledge or willful blindness to the fact that

the induced acts would constitute infringement.

        30.     As a result of Defendant’s infringement, either directly or through inducement, of

the ’078 Patent, Plaintiff has suffered monetary damages and is entitled to a money judgment in

an amount adequate to compensate for Defendant’s direct infringement from June 15, 2016 and

for any continuing acts of direct or induced infringement from the date of filing of this complaint,

but in no event less than a reasonable royalty for the use made of the invention by Defendant and

the use made by those Defendant induced to use the invention, together with interest and costs as

fixed by the court, and Plaintiff will continue to suffer damages in the future unless Defendant’s

infringing activities are enjoined by this Court.

        31.     Unless a permanent injunction is issued enjoining Defendant and its agents,

servants, employees, representatives, affiliates, and all others acting on in active concert therewith

from infringing the ’078 Patent, Plaintiff will be greatly and irreparably harmed.

                                             COUNT III

                      INFRINGEMENT OF U.S. PATENT NO. 7,725,725

        32.     Defendant directly or through intermediaries, makes, uses, offers to sell, or sells

devices that practice a computer-implemented process which infringe the ’725 Patent, shown in

Exhibit B-1.

        33.     Upon information and belief, Defendant has been and is now infringing claims 1,

2, and 4 of the ’725 Patent in the State of Texas, in this judicial district, and elsewhere in the United

States, by, among other things, directly or through intermediaries, using computing devices with
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 10 of 18 PageID #: 10




 user-selectable signatures, i.e., the Accused Instrumentalities, covered by one or more claims of

 the ’725 Patent to the injury of Plaintiff. Defendant is directly infringing, literally infringing,

 and/or infringing the ’725 Patent under the doctrine of equivalents. Defendant is thus liable for

 direct infringement of the ’725 Patent pursuant to 35 U.S.C. § 271(a).

         34.     For example, the use of the Accused Instrumentalities by Defendant, its resellers,

 or end-user customers, directly infringe 1 of the ’725 Patent and performs a computer-implemented

 process comprising; commencing signature input recording (i.e., when the user selects the which

 finger they want to record, the system indicates to the user that the recording will commence);

 recording user input signals by type (i.e., a smart card pin, unlock pattern, or password is recorded)

 from at least one user-selected device among a plurality of selectable user input devices connected

 to a single computer (i.e., both a touch screen and fingerprint sensor that are built into the device);

 wherein a signal comprises a set of related software-recognizable data of the same type received

 from at least one input device (i.e., the recorded data is recognized as a type of data, such as a

 fingerprint, unlock pattern, pin recognition, or password data); wherein a signal type comprises a

 category (i.e., fingerprint input, unlock pattern input, smart card pin input, or password input) of

 measurable variable input associated with at least one user-selectable input device (i.e., the input

 such as fingerprint, unlock pattern, smart card pin, or password contain measurable variations

 associated with the input device), and wherein at least one user-selectable input device affords

 recording a plurality of signal types (i.e., the touch screen (user-selectable input device) is used to

 record a password, PIN, or pattern (a plurality of signal types)); terminating said recording; storing

 at least a portion of said recording; creating a signature using said stored recorded user input signals

 from a plurality of categories of measurable variable input (i.e., if the fingerprint type was selected,
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 11 of 18 PageID #: 11




 the device will create a signature using the data received from the fingerprint input device); and

 storing said signature See Ex. B-1, Figs. 1-14.

        35.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

 customers, directly infringes claim 2 of the ’725 Patent. They perform the method of claim 1,

 wherein said recording comprises signals from a plurality of user-selected devices (e.g., they

 record multiple signals including fingerprint, smart card pin, or password signals). See Ex. B-1,

 Figs. 1-14.

        36.     The use of the Accused Instrumentalities by Defendant, its resellers, or end-user

 customers, directly infringes claim 4 of the ’725 Patent. They perform the method of claim 1,

 wherein comparing a subsequent signature submission to at least a portion of said recording; and

 accepting said comparison within a predetermined degree of inexactness (e.g., variations in

 received fingerprint data, screen unlock data, pin, or password data are compared and accepted if

 within a certain tolerance); thereby authenticating said subsequent signature (i.e., if the received

 data is within the allowed tolerance, the signature is accepted and the user is authenticated). See

 Ex. B-1, Figs. 1-14.

        37.     As a result of Defendant’s infringement of the ’725 Patent, Plaintiff has suffered

 monetary damages and is entitled to a money judgment in an amount adequate to compensate for

 Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

 invention by Defendant, together with interest and costs as fixed by the court, and Plaintiff will

 continue to suffer damages in the future unless Defendant’s infringing activities are enjoined by

 this Court.
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 12 of 18 PageID #: 12




                                 COUNT IV
                INDUCED INFRINGEMENT OF U.S. PATENT NO. 7,725,725

         38.     Upon information and belief, Defendant is now inducing the infringement by its

 resellers and end-use customers of claims 1, 2, and 4 of the ’725 Patent in the State of Texas, in

 this Judicial District, and elsewhere in the United States, by, among other things, directly or

 through intermediaries, inducing its resellers and end-user customers to use the Accused

 Instrumentalities in its customary manner which, as shown above, infringes claims 1, 2, and 4 of

 the ’725 Patent to the injury of Plaintiff. Defendant’s resellers and end-use customers are directly

 infringing, literally infringing, and/or infringing the ’725 Patent under the doctrine of equivalents.

 Defendant is thus liable for infringement of the ’725 Patent pursuant to 35 U.S.C. § 271(b).

         39.     Defendant received actual notice of the ’725 Patent at least as early as the date of

 the filing of this Complaint.

         40.     Defendant’s affirmative act of providing instruction manuals, advertisement of the

 infringing features, and support for the Accused Instrumentalities induces Defendant’s resellers

 and end users to use the Accused Instrumentalities in its normal and customary way to directly

 infringe claims 1, 2, and 4 of the ’725 Patent.

         41.     As of the filing of this complaint, Defendant’s continued making, selling, and/or

 offering for sale the Accused Instrumentalities and providing instruction manuals, advertisement

 of the infringing features, and support for the Accused Instrumentalities demonstrates Defendant’s

 specific intent that its resellers and end-users directly infringe claims 1, 2, and 4 of the ’725 Patent.

 Defendant is aware that such actions would induce actual infringement since at least the filing of

 this Complaint. Furthermore, Defendant remains aware that these normal and customary activities

 would infringe the ’725 Patent.
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 13 of 18 PageID #: 13




        42.     For example, in connection with the sale and/or offering for sale of the Accused

 Instrumentalities, Defendant provides manuals and support to resellers and end-use customers

 regarding the use and operation of the Accused Instrumentalities. Specifically, Defendant provides

 manuals              and             support             through              its            website,

 http://www.fujitsupc.com/www/content/pdf/SupportGuides/Q739_FPC65-7994-01-en-us%202.pdf .

 When end-users follow such instructions and support, they directly infringe the ’725 Patent.

 Defendant knows or should know that by providing such instructs and support, resellers and end-

 use customers follow these instructions and support and directly infringe the ’725 Patent.

        43.     Accordingly, Defendant continues to perform acts that induce actual infringement,

 with the knowledge of the ’725 Patent and with the knowledge or willful blindness to the fact that

 the induced acts would constitute infringement.

        44.     As a result of Defendant’s infringement, either directly or through inducement, of

 the ’725 Patent, Plaintiff has suffered monetary damages and is entitled to a money judgment in

 an amount adequate to compensate for Defendant’s direct infringement from June 15, 2016 and

 for any continuing acts of direct or induced infringement from the date of filing of this complaint,

 but in no event less than a reasonable royalty for the use made of the invention by Defendant and

 the use made by those Defendant induced to use the invention, together with interest and costs as

 fixed by the court, and Plaintiff will continue to suffer damages in the future unless Defendant’s

 infringing activities are enjoined by this Court.

        45.     Unless a permanent injunction is issued enjoining Defendant and its agents,

 servants, employees, representatives, affiliates, and all others acting on in active concert therewith

 from infringing the ’725 Patent, Plaintiff will be greatly and irreparably harmed.
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 14 of 18 PageID #: 14




                                     COUNT V
                       INFRINGEMENT OF U.S. PATENT NO. 8,429,415

         46.     Defendant directly or through intermediaries, makes, uses, offers to sell, or sells

 navigation devices and software which infringe the ’415 Patent, shown in Exhibit C-1.

         47.     Upon information and belief, Defendant has been and is now infringing claims 1,

 2, 4, 5, 8, 11, and 13 of the ’415 Patent in the State of Texas, in this judicial district, and elsewhere

 in the United States, by, among other things, directly or through intermediaries, making, using,

 selling, and/or offering for sale computing devices with user-selectable signatures, i.e., the

 Accused Instrumentalities, covered by one or more claims of the ’415 Patent to the injury of

 Plaintiff. Defendant is directly infringing, literally infringing, and/or infringing the ’415 Patent

 under the doctrine of equivalents. Defendant is thus liable for direct infringement of the ’415

 Patent pursuant to 35 U.S.C. § 271(a).

         48.     The Accused Instrumentalities infringe claim 1 of the ’415 Patent. They are a

 computing device (e.g., an Intel processor) which provides secured access (i.e., through the unlock

 screen features such as pattern, PIN, and password), the computing devices comprising: a program

 memory; a data storage memory (i.e., internal and external memory); first and second input devices

 both of which are part of the computing device (i.e., both a touch screen and a fingerprint sensor

 that are built into the device) and are selectable by a user via the computing device to allow the

 user to generate a reference signature that can be compared to a future submitted signature for

 authentication purposes to allow it to be determined whether access to the computing device should

 be granted based on the user selection (i.e., a comparison is made between the stored signature

 data and the future signature data and access is granted or denied depending on whether the

 reference matches the future signature), wherein at least one of the first and second user selectable

 input devices is of a type of input device other than a keyboard (i.e., these input devices are
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 15 of 18 PageID #: 15




 selectable through the lock screen menu when a user selects their desired security option. The

 fingerprint sensor is not a keyboard.); a processor operatively interfaced with the program memory,

 the data storage memory, and the first and second user selectable input device (e.g., an Intel

 processor, program memory, data storage memory, and first and second user selectable input

 devices built into the product); a first set of instructions stored in the program memory that, when

 executed by the processor, allow a user to select at least one signal type (i.e., the Accused

 Instrumentalities display a menu that presents users with a choice of various modes (signal types)

 to unlock the product such as fingerprint, unlock pattern, smart card PIN, or password), among at

 least two different user selectable signal types, to be received and stored in the memory (e.g.,

 internal storage), the at least two different signal types being associated with the first or second

 selectable input devices (i.e., each selectable signal type is associated with either the touch screen

 or the fingerprint scanner.); a second set of instructions stored in the memory that are adapted to

 be executed after the first set of instructions has been executed, the second set of instructions, when

 executed by the processor, causing (a) input data of at least one signal type from the user selected

 one of the first and second input devices to be generated and then recorded in the data storage

 memory (i.e., when prompted, a user generates input data for the selected signal type and the

 Accused Instrumentalities record and store the input data in data storage memory); (b) a reference

 signature to be created which comprises in part at least a portion of the input data recorded in the

 data storage memory (i.e., the Accused Instrumentalities create a signature using at least a portion

 of the input data previously recorded and stored. For example, if a user had input the pattern shown

 below, the portion of the input data used to create the signature would be the numbers correlating

 to the pattern created), and (c) the reference signature to be stored in the data storage memory (i.e.,

 the stored signature is later used to authenticate a user during subsequent unlock attempts); and a
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 16 of 18 PageID #: 16




 third set of instructions stored in the program memory that are adapted to be executed after both

 the first and second sets of instructions have been executed, the third set of instructions, when

 executed by the processor, retrieving the reference signature from the data storage memory and

 comparing it to a subsequent signature submission signal to allow a determination to be made as

 to whether or not access to the computing device should be granted (i.e., after a screen lock

 function has been set up, the Accused Instrumentalities will prompt a user to input a signature to

 unlock the phone and not allow access to the device should the input signature not match the

 reference signature. For example, if the Pattern screen lock function was used, the user must input

 the same pattern that has been previously recorded to unlock the device. If the incorrect signature

 is given, the phone will not unlock). See Ex. C-1, Figs. 1-6.

         49.     The Accused Instrumentalities infringe claim 2 of the ’415 Patent. They are the

 computing devices of claim 1, wherein the computing device comprises a computer (i.e., a tablet

 PC). See Ex. C-1, Figs. 1-6.

         50.     The Accused Instrumentalities infringe claim 4 of the ’415 Patent. They are the

 computing devices of claim 1, wherein the computing devices are hand-held computing devices

 (i.e., a tablet PC). See Ex. C-1, Figs. 1-6.

         51.     The Accused Instrumentalities infringe claim 5 of the ’415 Patent. They are the

 computing devices of claim 1, wherein the determination is made by accepting the comparison

 within a designated tolerance of inexactness, thereby authenticating the subsequent signature. See

 Ex. C-1, Figs. 1-6.

         52.     The Accused Instrumentalities infringe claim 8 of the ’415 Patent. They are the

 computing devices of claim 1, wherein at least one of the first and second input devices comprises

 a keyboard. See Ex. C-1, Figs. 1-6.
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 17 of 18 PageID #: 17




        53.     The Accused Instrumentalities infringe claim 11 of the ’415 Patent. They are the

 computing devices of claim 1, wherein the reference signature stored in the date storage memory

 does not entirely comprise text-character codes. See Ex. C-1, Figs. 1-6.

        54.     The Accused Instrumentalities infringe claims 13 of the ’415 Patent. They are the

 computing devices of claim 1, wherein the signal type comprises a category, among at least two

 different possible categories, of measurable variable input with at least one of the first and second

 user selectable input devices. See Ex. C-1, Figs. 1-6.

        55.     As a result of Defendant’s infringement of the ’415 Patent, Plaintiff has suffered

 monetary damages and is entitled to a money judgment in an amount adequate to compensate for

 Defendant’s infringement, but in no event less than a reasonable royalty for the use made of the

 invention by Defendant, together with interest and costs as fixed by the court, and Plaintiff will

 continue to suffer damages in the future unless Defendant’s infringing activities are enjoined by

 this Court.

        56.     Unless a permanent injunction is issued enjoining Defendant and its agents,

 servants, employees, representatives, affiliates, and all others acting on in active concert therewith

 from infringing the ’415 Patent, Plaintiff will be greatly and irreparably harmed.

                                      PRAYER FOR RELIEF

 WHEREFORE, Plaintiff respectfully requests that this Court enter:

        1.      A judgment in favor of Plaintiff that Defendant has infringed and induced others to

 infringe the Patents-in-Suit;

        2.      a permanent injunction enjoining Defendant and its officers, directors, agents,

 servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

 active concert therewith from infringement, inducing the infringement of, or contributing to the
Case 2:20-cv-00096-JRG-RSP Document 1 Filed 04/03/20 Page 18 of 18 PageID #: 18




 infringement of the Patents-in-Suit, or such other equitable relief the Court determines is

 warranted;

         3.     a judgment and order requiring Defendant pay to Plaintiff its damages, costs,

 expenses, and prejudgment and post-judgment interest for Defendant’s infringement of the

 Patents-in-Suit as provided under 35 U.S.C. § 284, and an accounting of ongoing post-judgment

 infringement; and

         4.     any and all other relief, at law or equity, to which Plaintiff may show itself to be

 entitled.

                                   DEMAND FOR JURY TRIAL

         Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

 any issues so triable by right.

         DATED April 3, 2020.                          Respectfully submitted,

                                                       By: /s/ Neal Massand
                                                       Neal G. Massand
                                                       Texas Bar No. 24039038
                                                       nmassand@nilawfirm.com
                                                       Timothy T. Wang
                                                       Texas Bar No. 24067927
                                                       twang@nilawfirm.com
                                                       Stevenson Moore V
                                                       Texas Bar No. 24076573
                                                       smoore@nilawfirm.com

                                                       Ni, Wang & Massand, PLLC
                                                       8140 Walnut Hill Ln., Ste. 500
                                                       Dallas, TX 75231
                                                       Tel: (972) 331-4600
                                                       Fax: (972) 314-0900

                                                       ATTORNEY FOR PLAINTIFF
                                                       ALTPASS LLC
